In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00041-CR



          CHARLES LEE MOORE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 115th District Court
               Upshur County, Texas
               Trial Court No. 17,023




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Pursuant to a negotiated plea agreement, Charles Lee Moore pled guilty to the offense of

aggravated assault with a deadly weapon. Adjudication of Moore’s guilt was deferred, however,

and Moore was placed on community supervision for ten years.

       Subsequently, the State moved to proceed to adjudication, alleging that Moore violated

various terms and conditions of his deferred adjudication community supervision. Moore pled

“not true” to allegations one and two in the motion to proceed with adjudication and “true” to

allegations three through nine of the State’s motion. The trial court found that Moore had violated

seven conditions of his community supervision, revoked his community supervision, adjudicated

him guilty, and sentenced him to fifteen years’ imprisonment. Moore appeals from the judgment

adjudicating his guilt. Moore was represented by different appointed counsel at trial and on appeal.

       Moore’s appellate counsel filed a brief that outlines the procedural history of the case,

provides a summary of the evidence elicited during the course of the trial court proceedings, and

states that counsel found no meritorious issues to raise on appeal. Meeting the requirements of

Anders v. California, counsel has provided a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. Anders v. California, 386 U.S. 738, 743–44

(1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford

v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–

13 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Moore on June 20, 2016, and provided Moore with

a copy of the record. Counsel has also filed a motion with this Court seeking to withdraw as


                                                 2
counsel in this appeal. Although Moore was advised that his pro se response was due on or before

July 21, 2016, Moore has neither filed a pro se response nor requested an extension of time in

which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s record and the reporter’s record, and we agree that no arguable issues support an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In the Anders context, once we determine that an appeal is frivolous, we must affirm the

trial court’s judgment. Id.

         We affirm the judgment of the trial court.1




                                                        Ralph K. Burgess
                                                        Justice

Date Submitted:             August 24, 2016
Date Decided:               August 25, 2016

Do Not Publish



1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
she must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2)
must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.




                                                            3